DETAILED ACTION
	For this Office action, Claims 16-33 are pending.  Claims 1-15 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 21 July 2022, with respect to the grounds of rejection of Claims 16-33 under both 35 U.S.C. 112(b) and 35 U.S.C. 101 have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  For more details on why the claims have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 21 July 2022.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: each of the independent claims have been amended to now recite the causation of the plurality of water treatment systems to operate based on the operating conditions adjustment information so that the transmembrane pressure difference in each of the plurality of water treatment systems is adjusted to be earlier or later than predicted in such a manner that there is no overlap between the specified-value reaching periods of the transmembrane pressure differences predicted in the plurality of water treatment systems.  This feature, combined with the remaining features within the claim language, is not taught or suggested in the prior art.  Furthermore, the amended limitation requiring the operation and adjustment of the transmembrane pressure of the membrane separation devices integrates the abstract ideas of the claims in a practical application that solves a technical problem in the field of art.  For these reasons, along with those recited in the Applicant Arguments/Remarks Made in an Amendment filed 21 July 2022, the claims are considered allowable at this time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        08/01/2022